Washington App. No. 98CA26. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Decision and Entry filed October 5,1999, at page 3:
“Pursuant to S.Ct.Prac.R. IV(2)(A), this court determines that a conflict exists between the districts on these issues: (1) whether Ohio Revised Code Section 2305.15 as construed in Wetzel v. Weyant (1975), 41 Ohio St.2d 135 [70 O.O.2d 227, 323 N.E.2d 711], is unconstitutional for the reason that it constitutes a burden on interstate commerce under the holding in Bendix Autolite Corp. v. Midwesco Enterprises, Inc. (1988), 486 U.S. 888, 108 S.Ct. 2218 [100 L.Ed.2d 896]; and (2) whether the statute of limitations under Ohio Revised Code Section 2305.15 is tolled when a person is temporarily out of the State of Ohio for other than business reasons.”
Resnick and Pfeifer, JJ., dissent.
Sua sponte, cause consolidated with 99-1652, Johnson v. Rhodes, Washington App. No. 98CA26.
The conflict cases are Brown v. Lavery (1993), 87 Ohio App.3d 745, 622 N.E.2d 1179; Gehr v. Elden (July 8, 1992), Lorain App. No. 91CA005192, unreported, 1992 WL 161393; and Hoagland v. Webb (June 3, 1994), Montgomery App. Nos. 14024 and 14061, unreported, 1994 WL 237504.